DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims are 4-23 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record fails to teach or render obvious the combination of elements “wherein a difference between the first corrupting light measurement and the second corrupting light measurement is equivalent to a corrupting light measurement made with an emitted light pulse having a pulse width corresponding to the pre-determined amount of time” and “wherein the first measurement and the first corrupting light measurement are made separately in time; wherein the second measurement and the second corrupting light measurement are made separately in time; and wherein the background measurement and the second corrupting light measurement are made separately in time” with limitations taken within others in the claims.
Mori et al. (US 20190391266) discloses a distance measuring device that measures a distance to an object using a round-trip time of light. The distance measuring device includes a solid-state image sensor, a light emission and exposure controller, and a signal processor. The solid-state image sensor includes a plurality of pixel groups capable of being exposed independently, and causes each of the plurality of pixel groups to receive, at a different exposure time, reflected light from the object that is originally pulsed radiation light from a light emitter. 
Oggier et al. (US 20170343675) discloses a depth sensor module that includes a light emitting part for illuminating objects and a light detector part, the light emitting part and the light detector part being spatially offset in the direction of a triangulation baseline. The depth sensor module is configured to perform a triangulation evaluation using the intensity distribution of the acquired light.
Nishikawa et al. (US 20180120423) discloses a distance measuring device that includes a light emitter which emits light from a light source to a target object, a light receiver which receives reflected light in a group of pixels two-dimensionally disposed, the reflection light being generated through reflection of the light emitted from the light emitter on the target object, a synthesizer which generates a synthesized signal by synthesizing pixel signals read from pixels exposed at different exposure intervals to generate a synthesized signal, and a distance arithmetic operator which calculates a value of distance to the target object based on the synthesized signal and the difference in time between emission and reception of the light. The synthesizer generates the synthesized signal by the first synthesis processing when a pixel signal of a pixel exposed at a first exposure interval has a signal level higher than a predetermined saturation level, and generates the synthesized signal by second synthesis processing the pixel signal of the pixel 
However, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482